Appeal by the defendant as limited by her brief, from a sentence of the County Court, Putnam County (Hickman, J.), imposed November 13, 1985, upon her conviction of vehicular manslaughter, driving while under the influence of alcohol (two counts), and violation of Vehicle and Traffic Law § 1126 (a) upon her plea of guilty.
Ordered that the sentence is affirmed.
Considering the nature and circumstances of the crime, we find no merit in the defendant’s contention that the sentence imposed was excessive (see, People v Anderson, 131 AD2d 490; People v Suitte, 90 AD2d 80). Mangano, J. P., Kunzeman, Rubin, Kooper and Harwood, JJ., concur.